Citation Nr: 9932727	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  93-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from May 1935 to September 
1939 and October 1942 to November 1947.  The appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). 

In a letter dated in July 1999, the Board notified the 
appellant that the record was not clear as to her choice of 
representative and asked her to clarify this issue.  The 
appellant failed to respond.  As indicated by the letter, as 
the appellant failed to respond, the Board shall review the 
case without representation for the appellant. 


FINDINGS OF FACT

1.  In June 1988, the RO denied service connection for the 
cause of the veteran's death.

2.  The additional evidence received since the RO's June 1988 
decision, when viewed in context with all the evidence, both 
new and old, bears directly and substantially upon the matter 
at issue, and is not cumulative or redundant when assessed 
with the other evidence of record.  

3.  The death certificate shows that the veteran died in 
April 1988; the immediate cause of death was 
cardiorespiratory arrest due to or a consequence of 
metastatic carcinoma of the lung.

4.  During his lifetime, the veteran established service 
connection for enucleation of the left eye.

5.  The record does not contain competent evidence of a nexus 
between the veteran's fatal metastatic carcinoma of the lung 
and any injury or disease during the veteran's active 
service, including the service-connected disability. 


CONCLUSIONS OF LAW

1.  The additional evidence received since the RO's June 1988 
denial of entitlement to service connection for the cause of 
the veteran's death constitutes new and material evidence 
sufficient to reopen the appellant's claim for service 
connection.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.312, 3.156 (1999).

2.  The claim of service connection for the cause of the  
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Claim for Service Connection

The appellant (the veteran's spouse) contends that the 
disease that led to the veteran's death, squamous cell 
carcinoma of the right lung, was directly related to the 
bronchitis he had suffered during his service.  She points 
out that the veteran served as a mechanic during his military 
service and he worked around asbestos.  She further notes the 
deleterious effects of asbestos in bringing about the onset 
of cancer.  Additionally, she points out that the veteran 
came into contact with mustard gas.  She believes that this 
also may have led to his fatal lung disease. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Without the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
initial review and determination of appellant's claim, a 
rating determination is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).  An appellant must present 
"new and material" evidence before VA is required to 
reopen, develop, and adjudicate a prior final claim as to its 
merits.  YT v. Brown, 9 Vet. App. 195 (1996).  "[A]bsent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA."  Henderson v. Brown, 
6 Vet. App. 45, 46 (1993).  If the appellant fails to meet 
either part of this threshold requirement, the Board is not 
required to consider the merits of the claims.  

The question before the Board is the limited question of 
whether the appellant has submitted new and material evidence 
to reopen her previously denied claim.  See 38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In June 1988, the RO denied service connection for the cause 
of the veteran's death.  The appellant was so notified in 
July 1988, and did not appeal this decision.  The RO 
determined that the cause of the veteran's death, metastatic 
carcinoma of the lung, was first shown many years after 
discharge from service and was unrelated to military service.

The June 1988 rating decision is the last final decision on 
the issue of service connection for the cause of the 
veteran's death.  Therefore, the Board shall review the 
evidence of record at the time of, and evidence submitted 
since, that decision.  

The evidence previously considered by the RO included the 
veteran's service records and post service VA and private 
clinical reports.  The service medical records show that he 
was treated on one occasion for a respiratory related 
disorder, bronchitis, in January 1937.  

Post service medical records include a radiological report 
dated in January 1954.  The clinical notes show that the 
veteran reported a history of recurrent spontaneous 
hemoptysis.  X-rays were negative for evidence of pleural, 
pulmonary or cardiac disease.   

The veteran reported a history of chronic bronchitis at a VA 
examination in December 1959.  However, the chest X-ray 
report indicated that there was no abnormality of the lungs.  

In an affidavit dated in August 1961, a private physician 
reported that the veteran gave a history of having chronic 
bronchitis since an episode of pneumonia and bronchitis 
during service.  On examination of the respiratory system, 
there was dyspnea and roughening with restricted sound.  An 
X-ray analysis was negative.   The diagnosis was hypertrophy 
of the tonsils and chronic bronchitis.  

In May 1988, the RO received the veteran's death certificate.  
The April 1988 death certificate shows that the veteran was 
born in September 1913 and died in April 1988.  The immediate 
cause of death was cardiorespiratory arrest due to or a 
consequence of metastatic carcinoma of the lung.  At the time 
of the veteran's death, service connection was in effect for 
enucleation of the left eye, rated as 40 percent disabling.

Records submitted after the June 1988 rating decision include 
written statements and testimony of the appellant, and copies 
of private medical records.  After a review of the record, 
the Board concludes that the additional evidence is new and 
material.  The private clinical records that date from 1961 
to the time of the veteran's death in 1988 bear directly and 
substantially upon the specific matter under consideration.  
They were not of record in 1988, therefore they are not 
cumulative or redundant.  The new records also include 
medical experts' opinions that are of enough significance 
that they should be considered.  Therefore, it is concluded 
that the veteran's claim should be reopened. 

II.  De Novo Review

As the appellant's claim is reopened by the submission of new 
and material evidence, the next question is whether the claim 
is well grounded.  The RO has not addressed this question.  
The Court has held that:

[W]hen, as here, the Board addresses in 
its decision a question that had not been 
addressed by the RO, it must consider 
whether the claimant has been given 
adequate notice of the need to submit 
evidence or argument on that question and 
an opportunity to submit such evidence 
and argument and to address that question 
at a hearing, and if not, whether the 
claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board has considered whether the appellant will be 
prejudiced by the Board's consideration of this question.  As 
discussed below, the Board finds that the appellant's claim 
is not well grounded.  In Winters, the Court in a similar 
scenario affirmed a Board decision that decided the veteran 
had not submitted new and material evidence for a claim of 
service connection for posttraumatic stress disorder.  The 
Court commented on prejudicial error in circumstances where 
there is de novo review of all the evidence of record in 
support of the claim, and it is determined that the 
underlying claim of service connection is not well grounded.  
The Court did not remand for the Board to apply 38 C.F.R. § 
3.156(a) and Hodge because the failure to apply the 
regulation under such circumstances would not be prejudicial 
to the claimant.  See 38 U.S.C. § 7261(b) (Court shall take 
due account of rule of prejudicial error); Edenfield v. 
Brown, 8 Vet. App. at 390-91; cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (remand due to BVA's deficient reasons 
or bases statement under 38 U.S.C. § 7104(d)(1) would impose 
unnecessary burden on BVA where "overwhelming evidence" 
supports BVA decision).  Therefore, the Board finds that the 
appellant is not prejudiced by the Board's addressing of the 
issue on a de novo basis rather than remanding the case and 
causing further delay solely for the RO to address the 
procedural aspects of an issue which will be essentially 
addressed.

III.  Service connection

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  
The Court has specified that where the claim at issue is 
service connection for the cause of death, the first element 
-- competent medical evidence of a current disability -- will 
always be met, as the current disability is by definition the 
condition that caused the veteran's death.  Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).  Therefore, the appellant must meet 
only the second and third elements under Caluza for a well-
grounded claim. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  

As noted above, the immediate cause of the veteran's death 
was cardiorespiratory arrest due to or a consequence of 
metastatic carcinoma of the lung.  At the time of the 
veteran's death, service connection was in effect for 
enucleation of the left eye. As discussed below, the Board 
concludes that the claim for service connection for the cause 
of death is not well grounded.  The appellant's problem with 
presenting a well-grounded claim in regard to the veteran's 
death arises with the second and third elements.

Initially it should be pointed out that it is neither 
contended nor shown that a cardiac disability was related to 
service.  The service medical records do not indicate the 
presence of heart disease in service, nor do the post-service 
medical records show its presence within the first year after 
service.  See 38 U.S.C.A. § 1101, 1112(a)(1) (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  

In regard to carcinoma, the service medical records do not 
reflect any manifestations or symptoms compatible with 
carcinoma of the lung.  As noted above, the service records 
show that the veteran was treated for bronchitis/laryngitis 
on one occasion during service from December 1936 to January 
1937.  The appellant contends that this was the onset of the 
veteran's lung cancer.  

Reviewing the veteran's post service medical history, an 
application for hospital treatment care dated in January 1954 
shows that the veteran reported a 11 year history of 
recurrent episodes of coughing up blood.  It was noted that 
laryngoscopy and bronchoscopy in June 1952 revealed no 
pathology.  It was noted that a chest X-ray was negative.  
The diagnosis was hemoptysis, spontaneous, cause 
undetermined.

The veteran reported a history of chronic bronchitis at a VA 
examination in Deceiver 1959.  However, a chest X-ray report 
indicated that there was no abnormality of the lungs.  

In an affidavit dated in August 1961, a private physician 
reported that the veteran gave a history of having chronic 
bronchitis since an episode of pneumonia and bronchitis 
during service.  On examination of the respiratory system, 
there was dyspnea and roughening with restricted sound.  An 
X-ray analysis was negative.   The diagnosis was hypertrophy 
of the tonsils and chronic bronchitis.  

In 1980, the veteran was admitted to a private hospital for 
pulmonary evaluation.  It was reported that he had history of 
recurrent upper respiratory tract infections for several 
years.  It was also noted that he was a moderate cigarette 
smoker for 40 years.  In October 1980, he underwent a right 
thoracotomy for an endobronchial hamartoma.  He continued to 
received treatment for respiratory problems.  It was also 
noted that the veteran continued to smoke.  Private records 
relate that in May 1986, it was noted that the veteran 
continued to smoke 1/4 pack of cigarettes per day.  

In 1987, some 40 years after service discharge in 1947, a 
chest X-ray revealed evidence of a neoplasm in the right lung 
field with erosion of the right second rib.  The final 
diagnosis was squamous cell carcinoma.  The Board finds it 
significant that there was an extended period of time, 40 
years, between service discharge and a diagnosis of squamous 
cell carcinoma of the right lung.  Cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  

Moreover, the record does not contain competent medical 
evidence of a nexus between military service and carcinoma of 
the right lung.  The appellant contends that there is a 
causal relationship between the veteran's death and service.  
While I recognize her sincere belief that her husband's death 
was related to his military service, I find that her 
statements are not sufficient competent evidence to establish 
the etiology of metastatic carcinoma.  Her assertions, as a 
lay person, are of little probative value where a medical 
opinion is needed, and do not serve to establish a well-
grounded claim.  A nexus between a service disability and the 
cause of the veteran's death must be supported by competent 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu  
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, lay 
statements regarding a medical diagnosis or causation cannot 
constitute evidence to make a claim well grounded under 
38 U.S.C.A. § 5107(a), if the determinative issue is one of 
medical causation or medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In fact, the appellant reported at her personal hearing that 
no physician related the veteran's carcinoma to military 
service.  Moreover, a private physician reported in medical 
notes dated in November 1992 that the appellant requested 
that he write a statement indicating that the veteran's 
carcinoma was related to service.  The physician's response 
indicated that it was not scientifically possible to make 
such a connection.

In January 1995, the Board requested a medical opinion by an 
independent medical specialist concerning the etiology of the 
veteran's lung cancer and if it was related to military 
service.  In February 1995, G. Dev, M.D., reported that the 
cancerous tumor was discovered around April 1987, so it may 
have originated before that.  Dr. Dev could not determine 
from the chart any treatment the veteran received during 
service that may have resulted in lung cancer.  In answering 
the question whether a lung condition of service origin 
played any part in the veteran's death, it was noted that the 
computerized tomography (CT) scan results of the 1988 
biopsied lesion from the veteran's right lung showed 
infiltrating carcinoma of questionable epidermoid pattern.  
The specialist noted the veteran's inservice occupation as a 
mechanic and commented that this raised the question of 
asbestos exposure and mesothelioma.  It was further noted 
that asbestos exposure and superimposed smoking could 
increase the chance of primary lung carcinoma.  The 
specialist concluded by reporting:

In a patient with this complicated 
history, it is very hard to determine 
sometimes how much of the pathology is 
related to smoking and how much is 
related to occupational toxins.  
Establishing clearly the nature of 
malignancy would certainly be one step 
towards making a proper determination. 

The Board remanded this case in March 1995, in part for a 
second medical opinion by a pulmonary specialist concerning 
the etiology of the veteran's lung cancer and any etiologic 
relationship between the veteran's cancer and military 
service.  In December 1998, A.I. Ennis, M.D. FACP, reviewed 
the medical record and considered the possibility of 
mesothelioma being present and its relationship to asbestos.  
He pointed out that there was no evidence of inservice 
exposure to asbestos.  He also noted that asbestosis produced 
a diffuse interstitial fibrosing of the disease of the lung.  
However, it was also pointed out that no fibrosis was 
reported by the radiologist interpreting the X-ray.  The 
physician pointed out that it usually took 10 years of 
moderate to severe exposure before the disease became 
manifest.  He indicated that epidermoid carcinoma could 
develop from asbestosis.  The physician also defined and 
commented on the hamartoma, pointing out that it is a 
developmental anomaly.  Also that because of the size and 
location of the hamartoma, it probably blocked off the 
bronchus, resulting in a lung abscess.  He acknowledged that 
it was tempting to postulate that the hamartoma was 
responsible for the repeated lung infections and hemoptysis 
but indicated that it would require more research to see if 
such occurrences had been reported.  

Importantly, Dr. Ennis concluded:

[The veteran] was a cigarette smoker, 
smoking some three packs of cigarettes a 
week for some forty years, or some 6240 
pack/years.  He subsequently developed an 
epidermoid or squamous cell carcinoma of 
the lung, which is related to excessive 
and prolonged cigarette smoking.  This is 
such a well known and well accepted 
relationship that I won't dwell on it.  
Of course, there are variances in the 
hereditary susceptibility to the 
carcinogenic and respiratory effects of 
cigarette smoke, but this is not germane 
in the case of [the veteran]. 

In summary, I believe that [the veteran] 
had epidermoid carcinoma of the lung 
secondary to cigarette smoking and that 
it would strain one's credulity to think 
otherwise.

It is interesting to speculate on the 
possibility that [the veteran's] 
endobronchial hamartoma was the cause of 
his long history of respiratory 
infections and episodes of hemoptysis.  

The statement of Dr. Ennis is persuasive.  In contrast, Dr. 
Dev's opinion regarding asbestos exposure and the veteran's 
occupation is in essence merely speculative.  Speculative and 
inconclusive medical opinions are of such little probative 
value and insufficient to even render an appellant's claim 
well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Dr. Dev did not present any objective evidence, 
including clinical findings, to support a theory that the 
veteran's inservice occupation as a mechanic directly led to 
squamous cell carcinoma of the right lung.  A mere statement 
of opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In contrast, Dr. Ennis not only 
reviewed the pertinent medical evidence, he thoroughly 
considered Dr. Dev's theory, and rejected it based upon 
reasonable medical principles supported by the evidentiary 
record.  He appears to attributed the cause of the veteran's 
death to his 40 years of smoking cigarettes.  I note that the 
veteran was not service connected for nicotine addiction and 
that issue will not be addressed in the instant case.  The 
appellant also mentions the effects of mustard gas, however, 
as with nicotine addiction, the veteran was not service 
connected for exposure to mustard gas.  

In summary the appellant has failed to present medical 
evidence that the veteran suffered from right lung carcinoma, 
or manifestations associated with right lung carcinoma, 
during service or within 40 years subsequent to discharge.  
Furthermore, she has failed to present competent medical 
evidence providing a nexus between the veteran's death and 
service.  Accordingly, the Board concludes that she has not 
met her burden of presenting a well-grounded claim for 
service connection for the cause of the veteran's death.  As 
she has not met this burden, VA has no duty to assist her in 
developing facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau, 2 Vet. App. 141, 144 (1992).

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the appellant of the reasons her 
claim had been denied.  Also, by this decision, the Board 
informs the appellant of the type of evidence needed to make 
her claim well grounded.  Unlike the situation in Robinette, 
she has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make her claim well grounded.

The Board notes that the March 1995 remand instructed that 
the RO obtain all the veteran's service personnel records, 
and some post-service slides, tissue blocks, and x-ray films, 
which are not associated with the record now before the 
Board.  The Court has held, in Stegall v. West, 11 Vet. App. 
268 (1998) that a remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  In this case, however, the RO did 
make an unsuccessful attempt to obtain documents from the 
National Personnel Records Center.  Moreover, as the claim is 
not well grounded, obtaining the post-service slides, tissue 
blocks, and x-ray films would not be appropriate.  See Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim absent the submission and establishment of a well-
grounded claim).  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
cause of death is reopened, however, service connection for 
cause of death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

